Title: To George Washington from Bushrod Washington, 28 December 1797
From: Washington, Bushrod
To: Washington, George



My dear Uncle
Rich[mon]d Decr 28th [17]97

Your favor of the 18th I duly received. I could not obtain from the Auditors Office the information you desire, so as to communicate it by this post, nor do I expect to receive it for some days—The Auditor promises to give it me as soon as his other business will permit, which he thinks will be in the course of a week or ten days, observing at the same time that you cannot be injured by the delay. You may depend upon my attention to the business, and of hearing from me the moment I have it in my power to afford you the desired information.
I am happy to find that Mrs Forbes has arrived, and above all, that her present conduct is agreable & likely to be useful to my Aunt—I recd $10 enclosed in your letter, but did not expect that you were to be troubled with such a trifle. I have had no money to advance on your account for Copies &c.

Nancy Joins me in sincere love & good wishes for yourself & my aunt. Believe me to be very unfeignedly My dear Uncle Your affect. Nephew

B. Washington

